department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov - uniform issue list legend taxpayer a taxpayer b ira x ira y amount a amountt _ financial_institution m date date date date dear this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age received a distribution on date from ira y totaling amount a taxpayer a received a distribution on date from ira x totaling amount t it is asserted that taxpayer a’s failure to accomplish a rollover of either distribution within the 60-day period prescribed by sec_408 was due to errors and misunderstandings on the part of employees of financial_institution m taxpayer a further represents that amounts a and t have not been used for any other purpose _ page taxpayer a asserts that on or about date taxpayer a contacted financial_institution m to accomplish a rollover of amount a into an ira and on or about date taxpayer again contacted financial_institution m to accomplish an ira rollover of amount t on each date taxpayer a indicated to financial_institution m representatives that he had closed his ira account and wished to roll over these amounts into another ira on each occasion taxpayer a signed and returned paperwork sent him by financial_institution m believing he had purchased an ira cd and had established a rollover account during this period taxpayer a was the primary care giver for his spouse who has been diagnosed with a debilitating mental condition as a result taxpayer a was unable to monitor his financial affairs as closely as he would have liked and did not realize that the papers he was signing did not establish an ira account in calendar_year while completing taxpayer a's calendar_year federal_income_tax return taxpayer a's certified_public_accountant informed taxpayer a that amounts a and t were invested in non-ira accounts at financial_institution m said amounts a and t remain invested in non-ira vehicles based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the goth day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that a failure to accomplish a rollover of either ira distribution within the 60-day period prescribed by sec_408 was due to errors on the part of a financial_institution taxpayer a requested a rollover of page each of the distributed amounts and signed paperwork purchasing two certificates of deposit believing he was establishing two ira rollover accounts however contrary to taxpayer a's representations to them personnel of financial_institution m invested these amounts in non-ira accounts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amounts a and t from iras y and x respectively pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to the total of amounts a and t except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution of an amount not to exceed the total of amounts a and t except as noted below will be considered a rollover_contribution within the meaning of code sec_408 it is noted by the service that taxpayer a has attained his required_beginning_date as that term is defined in code sec_401 a c has attained age thus this letter_ruling does not authorize the rollover of any amount s required to be distributed with respect to the and calendar years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office _ page if you wish to inquire about this ruling please contact i d at _ please address all correspondence to se t ep ra t3 sincerely yours frances v sloan employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
